Title: From Alexander Hamilton to John Wilkins, Jr., 10 April 1800
From: Hamilton, Alexander
To: Wilkins, John, Jr.


          
            Sir,
            NY. April 10. 1800
          
          I have received your letter of the twenty fourth instant ultimo, and am glad happy to find that the appointment of Col. Ogden as Deputy Quarter Master General is agreeable to you.
          In mentioning Captain Shaumberg as Brigade Quarter Master I did not advert to the provision of the law which disqualifies Officers of a higher grade than first Lieutenant for each post—The appointment, therefore, will have to be deferred untill some one suitable character can be found among the subalterns of the — brigade—
          Jon. Wilkins Eqr. QM. General
        